TAYLOR, C.J.,
dissenting
The uncontested facts are clear. This roadway was flooded. The Pawnee County Commissioners closed this road and placed 8 foot barricades with two signs warning that the road was closed due to high water. The Decedent ignored all this and proceeded *40around the large barricade and warning signs and drove into 12 foot deep water and unfortunately died as a result of her own negligence. The highly-charged emotional evidence presented by the Plaintiff somehow moved the jury to assess some liability and damages upon the County. The Plaintiff now wants more money by way of a new trial on damages only. There is absolutely no legal basis upon which a new trial should have been granted. This jury was very generous under the evidence of this case. I agree with the analysis of the Court of Civil Appeals. There should be no new trial.